                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    VIOLET TIPPLE                                                             CIVIL ACTION

    VERSUS                                                                    NO. 18-8461

    TARGET CORPORATION OF                                                     SECTION A(5)
    MINNESOTA, ET AL.


                                     ORDER AND REASONS

        Before the Court is a Motion for Summary Judgment (Rec. Doc. 10) filed by

Defendants Target Corporation of Minnesota and ACE American Insurance Company

(hereinafter collectively referred to as “Defendants”) set for submission on June 26, 2019.

Plaintiff does not oppose the motion.1 Having considered the motion and memorandum of

counsel, the record, and the applicable law, the Court finds that Defendants’ Motion for

Summary Judgment (Rec. Doc. 10) is GRANTED.

I.      Background

        This matter arises out of Plaintiff’s slip and fall at a Target Store location which occurred

on December 19, 2016. (Rec. Doc. 10-2, p. 1). Originally filed in the 22nd Judicial District Court

for the Parish of St. Tammany, Defendants removed the matter to this Court on September 7,

2018, pursuant to 28 U.S.C. § 1332, diversity jurisdiction. (Rec. Doc. 1, p. 3). Defendants now

request this Court to dismiss the case on summary judgment.

II.     Legal Standard




1
 Plaintiff’s counsel telephonically communicated to the Court and Defendants’ counsel that he lacks the
evidence to pursue an opposition to the motion in good faith.
                                                  1 of 3
       Summary judgment is appropriate only if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,” when viewed in the

light most favorable to the non-movant, “show that there is no genuine issue as to any material

fact.” TIG Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir.2002) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249–50, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). A dispute

about a material fact is “genuine” if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Id. (citing Anderson, 477 U.S. at 248, 106 S.Ct. 2505.). The

court must draw all justifiable inferences in favor of the non-moving party. Id. (citing Anderson,

477 U.S. at 255, 106 S.Ct. 2505). Once the moving party has initially shown “that there is an

absence of evidence to support the non-moving party's cause,” Celotex Corp. v. Catrett, 477 U.S.

317, 325 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986), the non-movant must come forward with

“specific facts” showing a genuine factual issue for trial. Id. (citing Fed.R.Civ.P. 56(e);

Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538

(1986)). Conclusory allegations and denials, speculation, improbable inferences, unsubstantiated

assertions, and legalistic argumentation do not adequately substitute for specific facts showing a

genuine issue for trial. Id. (citing SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir.1993)).

III.   Discussion

       Pursuant to Louisiana law, an essential element of a slip and fall claim is that “the

merchant either created or had actual or constructive notice of the condition which caused the

damage, prior to the occurrence.” LSA-R.S. 9:2800.6(B)(2). “Constructive notice” is defined as

follows:

       [T]he claimant has proven that the condition existed for such a period of time that
       it would have been discovered if the merchant had exercised reasonable care. The
       presence of an employee of the merchant in the vicinity in which the condition
       exists does not alone constitute constructive notice, unless it is shown that the

                                                2 of 3
        employee knew, or in the exercise of reasonable care, should have known of the
        condition.

LSA-R.S. 9:2008.6(C)(1). The Louisiana Supreme Court has held: “The statute does not allow

for the inference of constructive notice absent some showing of this temporal element. The

claimant must make a positive showing of the existence of the condition prior to the fall.” White

v. Wal-Mart Stores, Inc., 699 So.2d 1081, 1084 (La. 1997).

        Defendants argue that Plaintiff lacks evidence that Target had actual or constructive

notice of an unreasonably dangerous condition prior to her incident. (Rec. Doc. 10-2, p. 5).

Defendants attach to the motion Plaintiff’s deposition. (Rec. Doc. 10-6). When asked how long

the puddle had been on the floor before she slipped, Plaintiff responded, “I have no idea.” (Id. at

12). Plaintiff testified, “I recall them asking me, ‘Where did this come from?’ And I said, ‘I don’t

know.’” (Id. at 10). When asked if she saw anything on the floor before she fell, Plaintiff

answered, “I did not.” (Id. at 11). Considering Plaintiff’s deposition and lack of additional

evidence, the Court finds that Plaintiff failed to establish a positive showing of the existence of

the puddle prior to Plaintiff’s fall.

IV.     Conclusion

        Accordingly;

        IT IS ORDERED that Defendant’s Motion for Summary Judgment (Rec. Doc. 10) is

GRANTED.

        New Orleans, Louisiana, this 24th day of July, 2019



                                                         __________________________________
                                                               JUDGE JAY C. ZAINEY
                                                         UNITED STATES DISTRICT JUDGE



                                                3 of 3
